                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,

                     Plaintiff,

       vs.                                     No. 4:16-cr-00008-RRB
 THOMAS DAVID WHOLECHEESE,

                     Defendant.


                     DECLARATION OF JAMES KLUGMAN

I, James Klugman, declare and state as follows:

1. Upon receiving the motion for compassionate release in this case, the U.S.

   Attorney’s Office requested information about the defendant from the Bureau of

   Prisons.

2. The Bureau of Prisons provided the defendant’s institutional medical records,

   which are attached to the government’s response. They reflect that he was

   diagnosed with COVID-19 on April 26, 2020.

3. The Bureau of Prisons further confirmed that, as of May 29, 2020, its records

   contained “no compassionate release request, progress report, or reentry plan”

   pertaining to the defendant.

I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and belief.




        Case 4:16-cr-00008-RRB Document 61-1 Filed 06/02/20 Page 1 of 2
EXECUTED June 2, 2020 at Anchorage, Alaska.

                                    BRYAN SCHRODER
                                    United States Attorney

                                    /s James Klugman
                                    JAMES KLUGMAN
                                    Assistant United States Attorney
                                    United States of America




U.S. v. Wholecheese
4:16-cr-00008-RRB
                                  Page 2 of 2
       Case 4:16-cr-00008-RRB Document 61-1 Filed 06/02/20 Page 2 of 2
